t c summary opinion united_states tax_court john and michele mcgovern petitioners v commissioner of internal revenue respondent docket no 19183-02s filed date john mcgovern and michele mcgovern pro_se james brian urie for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure the issue for decision is whether the 10-percent additional tax under sec_72 applies to the early distribution from petitioners’ federal employees’ thrift_savings_plan some of the facts have been stipulated and they are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time of filing the petition petitioners resided at scranton pennsylvania background during the year in issue john mcgovern petitioner was a full-time_student at villanova university school of law also during the year in issue petitioner received a lump-sum_distribution of dollar_figure from his federal employees’ thrift_savings_plan tsp and deposited that amount into a personal checking account petitioner rolled over dollar_figure of that amount into an individual_retirement_account ira petitioner used the remaining dollar_figure to pay tuition and education fees to villanova university during the taxable_year neither petitioner attained the age of 59½ years during the taxable_year respondent did not determine a 10-percent additional tax as to this amount on date petitioners filed a form_1040 u s individual_income_tax_return for the taxable_year tax_return they reported total pensions and annuities of dollar_figure and included dollar_figure of that amount as part of their total income for the taxable_year however petitioners did not report any additional tax under sec_72 with respect to the dollar_figure distribution from their tsp respondent issued petitioners a notice_of_deficiency dated date determining a deficiency in federal_income_tax of dollar_figure for the taxable_year respondent contends that with respect to the dollar_figure distribution from petitioner’s tsp petitioners are subject_to a 10-percent additional tax on an early distribution from a qualified_retirement_plan under sec_72 petitioners contend that they are not subject_to the percent additional tax under sec_72 for one of two reasons first they rely upon 89_tc_287 and contend that the form of the transaction complies with the requirements of the exception under sec_72 when petitioners used dollar_figure from the tsp to pay villanova university for tuition and education fees during the taxable_year in the alternative petitioners seek to disavow the transaction under the doctrine_of substance over form in other words petitioners seek to recharacterize the dollar_figure distribution from their tsp to villanova university arguing that this transaction was tantamount to first rolling over the dollar_figure into an ira and then distributing that amount to villanova university discussion petitioners filed the tax_return on date accordingly sec_7491 is applicable in the instant case neither party takes a position as to whether the burden_of_proof has shifted to respondent under sec_7491 we conclude that based upon the record respondent bears the burden_of_proof nevertheless we further conclude that resolution of the issue whether the 10-percent additional tax applies to the dollar_figure distribution from the tsp does not depend upon which party has the burden_of_proof a 10-percent additional tax is imposed upon early distributions from a qualified_retirement_plan sec_72 in the present case petitioner’s tsp is a qualified_retirement_plan and the dollar_figure distribution from his tsp wa sec_2 sec_72 provides sec_72 10-percent additional tax on early distributions from qualified_retirement_plans -- imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income an early distribution made before either petitioner attained the age of 59½ years compare sec_4974 with sec_7701 accordingly the 10-percent additional tax applie sec_3 the total_distribution from petitioner’s tsp was dollar_figure of this amount dollar_figure was rolled over into an ira and its tax treatment is not the subject of dispute in the present case see sec_402 sec_4974 provides sec_4974 qualified_retirement_plan --for purposes of this section the term qualified_retirement_plan means-- a plan described in sec_401 which includes a_trust exempt from tax under sec_501 similarly sec_7701 provides sec_7701 tax treatment of federal_thrift_savings_fund -- in general --for purposes of this title-- a the thrift_savings_fund shall be treated as a_trust described in sec_401 which is exempt from taxation under sec_501 b any contribution to or distribution from the thrift_savings_fund shall be treated in the same manner as contributions to or distributions from such a_trust and c subject_to sec_401 and any dollar limitation on the application of sec_402 contributions to the thrift_savings_fund shall not be treated as distributed or made available to an employee or member nor as a contribution made to the fund by an employee or member merely because the employee or member has under the continued to the dollar_figure distribution unless an exception applies sec_72 provides that the 10-percent additional tax does not apply to distributions to an individual from an individual_retirement_plan for qualified_higher_education_expenses petitioners contend that this exception applies to the present case while the parties do not dispute that tuition payments made and education fees paid to villanova university constitute qualified_higher_education_expenses the issue is whether the remaining requirements of sec_72 are satisfied the dollar_figure distribution from petitioner’s tsp is not a distribution from an individual_retirement_plan an ira and a tsp are separately defined by the internal_revenue_code sec_7701 provides that an ira means an individual_retirement_account described in sec_408 sec_7701 provides that a tsp is treated as a_trust described in sec_401 compare sec_7701 with sec_7701 continued provisions of subchapter iii of chapter of title united_states_code and section of such title an election whether the contribution will be made to the thrift_savings_fund or received by the employee or member in cash see also u s c sec a sec_7701 refers to sec_408 and provides sec_7701 when used in this title where not otherwise distinctly expressed or manifestly continued since the distribution in this case is not from an ira but rather from a tsp the exception provided by sec_72 is inapplicable petitioners nevertheless invite us to interpret broadly the exception under sec_72 to include the dollar_figure distribution from the tsp citing 89_tc_287 in larotonda we concluded that the taxpayers were not liable for the 10-percent premature_distribution penalty under former sec_72 when the irs served a levy against the taxpayers’ keogh account for payment of an assessed deficiency and the bank trustee paid the money directly to the irs former sec_72 differed from current sec_72 particularly in that the former did not include the list of specific exceptions to tax set forth in sec_72 swihart v commissioner tcmemo_1998_407 moreover unlike petitioners in the present case the taxpayers in larotonda never continued incompatible with the intent thereof-- individual_retirement_plan --the term individual_retirement_plan means-- a an individual_retirement_account described in sec_408 and b an individual_retirement_annuity described in sec_408 in contrast as indicated above sec_7701 refers to sec_401 received the funds and had no opportunity to avoid the 10-percent premature_distribution penalty under former sec_72 compare larotonda v commissioner supra with 98_tc_283 sustaining the imposition of the 10-percent additional tax under former sec_408 when taxpayers had an opportunity to avoid such tax petitioners also ask that we apply the doctrine_of substance over form to the dollar_figure distribution from petitioner’s tsp to villanova university the substance-over-form doctrine is applicable to instances where the ‘substance’ of a particular transaction produces tax results inconsistent with the ‘form’ embodied in the underlying documentation permitting a court to recharacterize the transaction in accordance with its substance 299_f3d_221 ndollar_figure 3d cir affg 115_tc_43 however the supreme court has observed repeatedly that while a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not 417_us_134 citations omitted similarly the united_states court_of_appeals for the third circuit has also observed the government has the right to claim that the form of a transaction should not be utilized to postpone taxes that are otherwise due the taxpayer does not have the like right to contend that the form that it has chosen should be ignored so that avoidance or postponement of the tax can be accomplished 714_f2d_1194 3d cir we conclude that petitioners are liable for the 10-percent additional tax under sec_72 on the dollar_figure distribution from petitioner’s tsp to villanova university reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
